DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10--14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004347567A, hereafter “567”, in view of Pomies US 5167287. 
	Regarding claims 1, 2, 7, 10-11, 13, and 14,  “567” discloses a sensor array including an array part (element s 3), in which unit cells having sensor elements (element 7), and select transistors (related to switch F), are two- dimensionally arranged, a plurality of first lines (vertical limes) connected to gates of the select transistors, and a plurality of second lines (horizontal lines) connected to one of sources and drains of the select transistors, the control apparatus further comprising selector/driver (related to decoder 20), which is configured to select and drive one of the plurality of first lines; a second selector/driver (related to decoder 21), which is configured to select and drive at least one of the plurality of second lines; a read/arithmetic circuit (see figure 6), which is configured to read outputs of the respective unit cells and perform a correction operation on the outputs (by the processor 23); and a nonvolatile 
	Regarding claim 3, Pomies teaches that the force and speed are processed from a calibration of at least two standard loads for at least two speeds.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004347567A, hereafter “567”, in view of Pomies US 5167287, and further in view of JP 3003-328045. 
	Regarding this claim “ 567” does not explicitly show that the storage device has a lookup table, and store outputs in a calibration mode and compensate outputs with reference to the lookup table in the measurement mode. JP 3003-328045 haowever, discloses a pressure sensor unit with a circuit unit for measuring with a memory means which receives an output from the pressure sensor unit via a signal line and stores calibration information of the pressure sensor unit, and calculates a pressure to be measured by the pressure sensor unit using the calibration information stored in the memory means.  The calibration data stored in a table format on the ROM which performs an arithmetic operation using an interpolation method.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify “567” to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004347567A, hereafter “567”, in view of Pomies US 5167287, and further in view of Huang et al., U.S. Publication Number  20090112115.
	Regarding this claim, “567” does not elaborate on the nature of the transistors.  They come in various shape and form and a single-wall carbon nanotube kind is well known in the art, Huang et al., for example, shows such transistor (see paragraph 73).  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify 567 to use such transistor, because a carbon nanotube is ideal material for ultra small sensor and its ultra large surface area has very high sensitivity on the transfer of electronic charge. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004347567A, hereafter “567”, in view of Pomies US 5167287, and further in view of Julian US 20200072925
	Regarding this claim, “567” does not show that the cells are formed on a film.  Such arrangement, however, is well known in the art.  Julian, for example is presented to show an array of sensors (see claim 1), using transistor (see claim 4), with printed form (see claim 6).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify 567 to print the cell, since it is a very known form and attaching a cell. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP2004347567A, hereafter “567”, in view of Pomies US 5167287, and further in view of Jia US 20190107379.	
Regarding this claim, “567” does not explicitly show that the cells are formed on a film.  Such arrangement, however, is well known in the art.  Jia, teaches an array of sensors that formed on a film  (see claim 17).  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify 567 to provide such film in order to be able to flex the sensor for more related applications. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, January 06, 2022